Citation Nr: 0932604	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  04-41 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a left 
knee disorder, claimed as synovitis.  
 

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1968 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 decision and notice of decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, which denied the Veteran's 
application to reopen a claim for service connection for a 
left knee disorder, claimed as synovitis, and a claim for a 
nonservice-connected pension.  The Veteran filed a timely 
Notice of Disagreement (NOD) in April 2004, specifically 
limiting his appeal to the denial of his application to 
reopen a claim for service connection for a left knee 
disorder.  As such, the Veteran's claim for a nonservice-
connected pension is not in appellate status and, therefore, 
is not before the Board.  See 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009).  Subsequently, in September 2004, the RO 
provided a Statement of the Case (SOC).  In November 2004, 
the Veteran filed a timely substantive appeal to the Board.   
In June 2008, the RO issued a Supplemental Statement of the 
Case (SSOC), granting the Veteran's application to reopen his 
claim for a left knee disorder.  In the same decision, the RO 
denied the Veteran's claim.  In November 2008, the RO issued 
an additional Supplemental Statement of the Case (SSOC).  

Regardless of the RO's action regarding reopening the 
veteran's claim, the Board must independently address the 
issue of reopening a previously denied claim.  That is, 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (1996) (the Board does not have jurisdiction to 
review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted).  

The Veteran initially had requested a hearing before the 
Board, seated at the RO, but subsequently withdrew that 
request in writing in July 2009.  Since the certification of 
this case to the Board, the appellant has submitted 
additional evidence, in the form of typed statements.  In 
July 2009, the Veteran filed a written waiver of his right to 
have this evidence considered by the RO.
During the pendency of this appeal, the Veteran filed claims 
for service connection for cervicalgia and lumbago; and 
applied for a special pension.  However, the records reflect 
that the Veteran did not file a Notice of Disagreement after 
the issuance of the respective rating decisions denying these 
claims.  As such, these issues are not in appellate status 
and are not currently before the Board.  See 38 U.S.C.A. 
§ 7105

FINDINGS OF FACT

1.  A February 1989 decision of the Board of Veterans Appeals 
denied the Veteran's original claim for service connection 
for synovitis of the left knee.

2.  Some of the evidence received since the last final 
decision of record regarding the Veteran's claim for 
entitlement to service connection for a left knee disorder 
was not previously submitted to agency decisionmakers, 
relates to an unestablished fact necessary to substantiate 
the claim seeking service connection for a knee disorder, and 
raises a reasonable possibility of substantiating the claim.

3.  The Veteran was treated for condromalacia and synovitis 
of the left knee during service; the medical and X-ray 
evidence shows that he has a current left knee disability 
diagnosed as minimal degenerative joint disease; however, 
there is no post-service medical evidence of a left knee 
disorder until more than 15 years after service and the only 
competent opinion that addresses the question of whether 
there is a nexus between his only current diagnosis-
degenerative joint disease of the left knee-and any incident 
of or finding recorded during service weighs against such a 
causal relationship. 


CONCLUSIONS OF LAW

1.  The February 1989 Board decision that denied the 
Veteran's claim for service connection for synovitis of the 
left knee is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 
2009); 38 C.F.R. § 20.1100 (2008).

2.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for a left knee 
disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156(a) (2002).  

3.  The Veteran's left knee disorder was not incurred in or 
aggravated by service, nor may arthritis of the left knee be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  The VA has 
issued final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance the VA will provide to 
a claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.

Inasmuch as the disposition reached herein regarding the 
application to reopen the Veteran's claim for service 
connection for a left knee disorder is favorable to the 
appellant, in that it grants the reopening of the Veteran's 
claim, the need to discuss the VA's efforts to comply with 
the VCAA and its implementing regulations and jurisprudence 
regarding this issue at this juncture is obviated.  Regarding 
the underlying claim for service connection, the Board finds 
that the RO provided the notice and assistance required by 
the VCAA.

a.  Duty to Notify.  The VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  In order to meet the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) 
inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that the VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that a December 2007 VCAA letter 
substantially satisfied the provisions of 38 U.S.C.A. § 
5103(a).  In this notice, the appellant was informed about 
the information and evidence not of record that was necessary 
to substantiate his claim; the information and evidence that 
the VA would seek to provide; the information and the 
evidence the appellant was expected to provide; and the 
information required by Dingess.    

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of VCAA 
notice, the RO re-adjudicated the appellant's claim, as 
demonstrated by the June 2008 Supplemental Statement of the 
Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing a 
fully compliant VCAA notification and re-adjudicating the 
claim in the form of a statement of the case to cure timing 
of notification defect); Mayfield v. Nicholson, 20 Vet. App. 
537, 541-42 (2006) (Mayfield III) (holding that a statement 
of the case that complies with all applicable due process and 
notification requirements constitutes a re-adjudication 
decision).  As the SSOC complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a re-adjudication decision.  Accordingly, the 
provision of adequate notice followed by a re-adjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  
Mayfield III, 20 Vet. App. at 541-42, citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) (Mayfield 
II).  

In addition, the appellant has not alleged prejudicial error 
with respect to the content or timing of the VCAA notice that 
has been provided.  He has been represented by an accredited 
service organization throughout this appeal and, through his 
representative, has demonstrated he is aware of the 
information and evidence not of record that was necessary to 
substantiate his claims on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence he was expected to provide.  Under 
such circumstances, any error with respect to the timing of 
the notice is harmless.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

b.  Duty to Assist.  The Board finds that all necessary 
assistance has been provided to the Veteran.  The evidence of 
record indicates that the VA acquired the Veteran's service 
treatment and personnel records to assist him with his 
claims.  There is no indication of any additional relevant 
evidence that has not been obtained.  In March 2008, the RO 
afforded the Veteran a VA medical examination, which was 
thorough in nature and included an opinion addressing the 
question of whether the Veteran has a current left knee 
disorder causally linked to service.  Under these 
circumstances, there is no duty to provide an examination or 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

II.  New and Material Evidence; Service Connection

a.  Factual Background.   Historically, the Veteran's claim 
for service connection for synovitis of the left knee was 
denied by the RO in a rating action of February 1988 and by 
the Board in a merits decision issued in February 1989.  The 
Veteran's central contention is that his current knee 
disability is directly attributable to a knee disorder first 
noted during service in 1970.  In the February 1989 decision, 
the Board held that the evidence did not indicate any 
connection between the Veteran's current knee disorder and 
any incident or disorder noted during service.

Reviewing the evidence on file at the time of the Board's 
February 1989 decision denying the Veteran's claim for 
service connection for a left knee disability, in an August 
1967 private treatment record, specifically a surgical 
report, the examiner noted excising a Baker's cyst of the 
left knee, present for three to four months prior to 
admission and causing pain to the Veteran.  The postoperative 
course was unremarkable.

In a July 1968 service pre-enlistment medical examination 
report, the examiner did not note any abnormality involving 
the Veteran's musculoskeletal system or lower extremities.  
On the contemporaneous report of his medical history, the 
Veteran stated that he had a Baker's cyst when he was 18.  

In a June 1970 service treatment record, the Veteran 
indicated that he had knee pain and could not extend the knee 
past 15 degrees of flexion.  The examiner noted prominent 
swelling at the distal quadriceps.  An examination found 
crepitus on passive extension.  Examiners applied a cylinder 
cast to the left leg.  A subsequent record indicated that the 
examiner removed the cast two weeks later.  In additional 
June 1970 service treatment records, the Veteran reported 
continued knee and leg pain.  In one such record, the 
examiner noted knee pain upon extension.  In a subsequent 
record, authored the next day, the examiner put the Veteran 
on a limited physical profile for two weeks due to knee and 
heel pain of unknown etiology.  

In a July 1970 service treatment record, the examiner 
indicated that knee swelling and discomfort were still 
present.

In a July 1970 service treatment record, specifically an 
orthopedic examination report, the Veteran reportedly 
indicated experiencing spontaneous edema in June 1970 without 
any apparent injury.  The examiner entered a notation 
regarding the Baker's cyst in 1967.  The Veteran reported 
that he wore a cylindrical cast for two weeks without any 
relief.  Upon examination, the examiner noted some limitation 
of extension (15 degrees of flexion initially).  X-rays were 
negative.  

In a subsequent July 1970 service treatment record, the 
Veteran reported intermittent pain and swelling of the left 
knee.  The examiner noted that X-rays were negative.  The 
impression was chronic synovitis of the left knee and 
chondromalacia of the left patella.  

In an additional July 1970 service treatment record, the 
Veteran demonstrated flexion of 105 degrees and extension to 
minus 15 degrees.  

In an August 1970 service treatment record, the Veteran 
reported that he still felt discomfort.  Upon physical 
examination, he demonstrated normal extension and flexion to 
125 degrees.  In a service orthopedic treatment record, 
written the same day, the examiner indicated that laboratory 
reports were negative, that the Veteran still had some 
effusion in the knee, but that motion had improved.

In a September 1970 service treatment record, the Veteran 
indicated that he felt no significant change in discomfort.  
Upon physical examination, the Veteran displayed normal range 
of motion of the left knee.

In October 1970 and November 1970 service treatment records, 
the examiners indicated that the Veteran's knee was 
improving.

In an October 1971 service medical examination report, the 
examiner noted an abnormality involving the Veteran's lower 
extremities.  In a notes section, he stated that the 
Veteran's left supra patellar area was of greater diameter 
than the right.  He indicated that the Veteran showed good 
range of motion and muscle strength, and that there were no 
signs of fluid in the joint.  

In a November 1971 service treatment record, the examiner 
indicated that the Veteran had chronic synovitis of the left 
knee and stated that the Veteran had been on crutches for six 
months over the previous year.  The Veteran reportedly stated 
that his knee swelled with running or prolonged standing.  
The examiner granted a temporary profile restricting him from 
aerobics for one month due to chronic synovitis.

In a November 1971 service treatment record, specifically an 
X-ray report, the examiner noted mild suprapatellar effusion.  

In a December 1971 service treatment record, the examiner 
noted swelling of the suprapatellar area of the left knee, 
and stated that the knee lacked 30 degrees of flexion and 10 
degrees of extension with no ligamentous instability present.  
The examiner aspirated 25 cc. of clear serous fluid from the 
knee.

January and February 1972 service treatment records indicate 
treatment for a right elbow disorder.  

In a July 1972 service discharge medical examination report, 
the examiner noted an abnormality involving the Veteran's 
lower extremities.  In a notes section, he indicated fluid of 
the left knee.  He also noted that doctors had excised a cyst 
from the left knee in 1967, that it was not incapacitating 
and that there had been no sequelae.  

In a February 1974 service pre-enlistment medical examination 
report, the examiner did not note any abnormalities involving 
the Veteran's lower extremities.  In a notes section, the 
examiner noted that the Veteran had painful synovitis from 
1970 through 1971.  He indicated that strength and range of 
motion were normal, and the condition was not disabling and 
that there were no sequelae. 

In a May 1987 private treatment record, the examiner noted a 
moderate tissue swelling of the left knee.  An X-ray was 
negative.  The diagnosis, in part, was minimal synovitis of 
the left knee.

Reviewing the evidence submitted since the February 1989 
Board decision, in a June 1970 service personnel record, 
specifically a physical profile serial report, the Veteran 
was restricted from performing strenuous physical activity, 
prolonged standing, walking, running, PE, or aerobics.  The 
Veteran's defects were knee and heel pain (etiology unknown).  

In an August 1996 private treatment record, the examiner 
noted that the Veteran could extend his legs at the knees 
fully without discomfort.  Sensory, motor, gait, reflex, and 
coordination examinations were normal.

In a July 1997 private treatment record, the Veteran 
indicated that, in 1993, he worked as a stage technician.  
For this job, he had to load in five tons of equipment for 
lights and sound, set up these materials, and then load it 
out within a 16-hour period.  The Veteran reported that he 
incurred injuries to his back and neck while working at this 
position through 1997.  The examiner diagnosed chronic lumbar 
derangement, pre-existing, and chronic cervical strain with 
degenerative disc disease.  The examiner did not diagnose a 
knee disorder. 

In a May 2003 VA treatment record, the Veteran reportedly 
indicated that he had left knee pain.  He recalled having 
pain in the left knee in 1970, requiring immobilization.  He 
stated that, although he had experienced several "attacks" 
in the past, he had not had any problems within the past ten 
years.  In a May 2003 VA MRI record, the examiner found minor 
narrowing of the medial joint and compartment with marginal 
spur formation; a small joint effusion with extension into 
the suprapatellar bursa; and normal mineralization of the 
bones.  The impression was mild degenerative changes with a 
small joint effusion.  

In a June 2003 VA treatment record, the Veteran reportedly 
stated that he believed that his knee pain was secondary to 
osteoarthritis incurred in 1970.  He indicated that he was 
casted at that time and used crutches for six months.  He 
thought that attempts to drive a clutch car in May 2003 might 
have precipitated the knee pain.  The assessment was knee 
swelling 

In an August 2003 VA MRI report, the examiner found a small 
joint effusion with a small quantity of fluid in the soft 
tissues around the knee; no acute fractures or subluxations; 
minimal geographic bone marrow edema in the posterior aspect 
of the medial tibial plateau; and mild osteoarthritis with 
joint space narrowing coupled with marginal osteophyte 
formation.  He indicated that the anterior and posterior 
horns of the medial and lateral menisci appeared intact with 
no evidence for tears or discoid malformations.  The anterior 
and posterior cruciate ligaments were intact as were the 
patellar and quadriceps tendons.  The medial collateral 
ligament and lateral iliotibial band appeared normal.  The 
patellofemoral compartment appeared unremarkable and the 
popliteal fossa appeared normal.  The impression was joint 
effusion with minimal soft tissue and bone marrow edema 
coupled with secondary osteoarthritis; and no evidence for 
meniscal or ligamentous injury.

In a November 2003 VA treatment record, specifically a 
general medical examination, the Veteran reportedly stated 
that his knee swelled for no reason in 1970 while he was in 
Vietnam.  He recalled that, since that time, he experienced 
recurrent synovitis resulting in swelling approximately once 
every 10 years.  He reported intermittent pain in the left 
knee averaging a one or two on a scale of 10.  Upon physical 
examination, the knee appeared normal.  Palpation revealed no 
effusion or bulges.  ACL, PCL, MCL, and LCL were all intact 
without laxity; and the knee appeared neurovascularly intact, 
with no crepitus.  Range of motion findings were extension to 
0 degrees and flexion to 120 degrees without pain or 
radiculopathy.  The diagnosis was, in pertinent part, 
osteoarthritis of the left knee.

In an April 2004 statement, the Veteran stated that his knee 
disorder never resolved after the injury in 1970.  He 
indicated  that, every several years, his knee would swell up 
like a balloon.  He reported that he now had arthritis in his 
knee and that he would experience swelling whenever he tried 
to drive a clutch-driven car.  He indicated that, presently, 
he could drive only cars with automatic transmissions.  

In a December 2004 statement, the Veteran indicated that he 
was diagnosed in Vietnam with chronic synovitis which had not 
resolved itself after service.  (Emphasis in original).  

In an April 2006 statement, the Veteran stated that he 
believed that his knee underwent excessive torsion while 
working on various aircraft during service, thereby resulting 
in his injury.

In a March 2008 VA medical examination report, the Veteran 
reportedly stated that, during service, he was working on an 
aircraft, lifting 80 pounds, when he twisted his left knee.  
The knee was casted from the lower leg to the mid-thigh for 
six weeks.  Since that time, he had experienced exacerbation 
of the pain, occurring every few years or longer, with 
lifting, twisting, and repetitive motion with twisting.  He 
stated that the condition had become progressively worse; 
that he treated it with injections and wrapping the knee in 
bandages.  He stated that he needed treatment only every few 
years.  He indicated using a cane, intermittently but 
frequently, to aid walking.  He said that he was able to 
stand only for 15 to 30 minutes and that he was able to walk 
more than 1/4 mile, but less than one mile.  

Upon physical examination, the examiner noted no deformity, 
giving way, instability, weakness, locking episodes, or 
effusion.  The examiner noted pain and stiffness in the left 
knee.  Range of motion indicated full extension and flexion 
without evidence of pain or loss of motion on repetitive use.  
The examiner noted no inflammatory arthritis or joint 
ankylosis.  He also found no crepitation, bumps, masses 
behind the knee, clicks or snaps, grinding, patellar 
abnormality, meniscus abnormality, or other knee abnormality.  
The examiner stated that there was no knee tenderness to 
palpation or range of motion to suggest synovitis.  There was 
no laxity.  Measurements of the left knee were identical to 
those of the right knee.  The diagnosis was degenerative 
joint disease of the left knee.

Before writing his opinion, the examiner noted that he had 
reviewed the claims file and the medical records.  The 
examiner stated that, in his opinion, the Veteran's current 
mild degenerative joint disease was less likely than not 
(less than 50/50 probability) caused by or a result of his 
left knee sprain in service.  In explaining his opinion, the 
examiner noted that the Veteran had a synovial problem with a 
Baker's cyst prior to service.  Service records indicate that 
he had a single injury which was treated appropriately and 
that the Veteran retuned to duty without problems.  The 
Veteran had a pain free period of ten years before his first 
post-service problem and another ten years before the second 
problem.  During that time, he was involved in building sets, 
climbing ladders, etc., which were more likely causative.  
The examination showed no knee tenderness, loss of range of 
motion, laxity, or discomfort to suggest any current 
synovitis.  The X-rays and MRI showed minimal disease.  
Therefore, it was more likely than not that the minimal 
findings were more related to post-service employment than to 
the single injury in service.  

In a June 2008 statement, the Veteran stated that his left 
knee arthritis and chronic synovitis were different issues.  
He indicated his belief that the March 2008 VA examiner was 
biased because he worked for the VA.  He stated that his left 
knee disorder was not caused by his former occupation, 
building sets, because his knee experienced swelling prior to 
that employment and he had not built a set in the past twenty 
years.  He indicated that he first experienced a flare-up of 
left knee pain three years after service and had periodic 
flare-ups ever since that time.  He stated that he went to 
the doctor sometimes, but usually just stayed off the leg and 
rested in bed.  He again noted that operating a clutch-driven 
car caused his left knee to swell.  

In a September 2008 statement, the Veteran indicated that he 
had a flare-up of knee pain in Santa Barbara around 1975.  

In a July 2009 statement, the Veteran stated that, after the 
initial 1970 injury, he did not have a flare-up until January 
or February 1972.  At that time, he went to the U.S. Air 
Force Base in Scott, Illinois for treatment.  There, the 
examiners stuck a needle in his knee, drew out synovial 
fluid, and injected a shot of cortisone.  In an attached 
February 1972 service personnel record, the authenticating 
official wrote that they were sending Veteran to Scott Air 
Force Base for thirty days for further hospitalization, 
treatment, observation, and disposition.  

b.  Law and Regulations.  

(i).  Service Connection.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 38 C.F.R. §§ 
3.307, 3.309 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  A disability may be service connected if the 
evidence of record reveals that the Veteran currently has a 
disability that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disability to service must be medical 
unless it relates to a disability that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  The disease entity for which service connection is 
sought must be chronic as opposed to merely acute and 
transitory in nature.  For the showing of a chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

(ii).  New and Material Evidence.  In general, decisions of 
the agency of original jurisdiction (the RO) or by the Board 
that are not appealed within the prescribed time period are 
final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim that has been finally disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 
200 (1994).  Evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

(iii).  Doctrine of Reasonable Doubt.  It is the defined and 
consistently applied policy of the VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.
 
c.  Analysis.  The Veteran's claim was previously denied 
based on a finding that his current left knee disorder was 
not related to the knee disorder noted in his service.  Upon 
review of the evidence submitted by the Veteran, to include 
his statements regarding his medical disorder as well as the 
service personnel records, the Board finds that new and 
material evidence has been received to allow for the 
reopening of the Veteran's claim.  This evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim and it 
raises a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a).

Having reopened the Veteran's claim, the Board finds that the 
preponderance of the evidence weighs against a finding of 
service connection for a left knee disorder.  
The Veteran claims that his left knee disability began during 
service.  For an in-service disorder to be considered 
chronic, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time."  38 C.F.R. 
§ 3.303(b).  In this instance, the in-service examiners 
treated the Veteran for synovitis of the knee, resulting in 
treatment from June 1970 through November 1970, to include 
the wearing of a cast; and from October 1971 through December 
1971, during which an examiner aspirated 25 cc. of serous 
fluid from the Veteran's knee.  The Veteran also submitted a 
service personnel record in February 1972, indicating travel 
for a medical disorder.  However, the Board notes that 
contemporaneous treatment records indicated treatment for a 
right elbow disorder.  Regardless, the Board notes that the 
treatment records indicate that the Veteran clearly had 
chronic recurrent problems with a left disorder, diagnosed as 
condromalacia and synovitis, during service.  In the 
Veteran's July 1972 Physical Examination for Discharge, the 
examiner noted that the Veteran had fluid of the left knee.  
As such, the Board finds that a chronic left knee disability 
was apparent upon the Veteran's discharge from service in 
February 1972.  The question remains whether he has a current 
diagnosis of condromalacia or synovitis, or whether he has 
some other left knee disorder that is linked to service.    

For the Board to grant service connection, evidence must show 
that the Veteran has a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (emphasis added).  
Post-service, upon a February 1974 examination, the examiner 
found that the Veteran's lower extremities were normal.  In a 
notes section, the clinician noted that the Veteran had 
painful synovitis from 1970 through 1971.  He indicated that 
strength and range of motion were normal, the condition was 
not disabling, and that there were no sequelae.  Notations 
regarding diagnosis or treatment for a left knee are absent 
from the post-service treatment records until a May 1987 
private treatment record, including a finding of moderate 
tissue swelling of the left knee.  The examiner noted that an 
X-ray was negative and that the diagnosis, in part, was 
minimal synovitis of the left knee.  The Board notes that 
this was the last diagnosis of synovitis in the claims file.  
The medical records do not contain any notation regarding a 
diagnosis or treatment for the Veteran's current knee 
disorder, assessed as minimal degenerative changes with a 
small joint effusion, until May 2003.  The Board notes that 
the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that weighs against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

The only medical evidence of record containing a competent 
opinion regarding whether the Veteran's current knee disorder 
is causally linked to any incident of or finding recorded 
during service is contained in the May 2008 VA medical 
examination.  In the report, the examiner noted that the 
physical examination of the Veteran's left knee revealed no 
findings suggesting synovitis.  The Veteran displayed a full 
range of motion of the left knee and X-ray and MRI 
examinations showed only minimal degenerative joint disease 
(emphasis added).  The examiner further noted that the 
Veteran reported having left knee symptoms after an injury 
during service, followed by periods of long remissions of 
symptoms (many years) between flare-ups of such symptoms.  
The clinician also noted that the Veteran worked in stage set 
construction, a field he believed caused his current 
disorder.  As such, the examiner found that the Veteran's 
current minimal degenerative joint disease of the left knee 
was less likely than not due to a knee disorder during 
service.

In arriving at his opinion, the most recent VA examiner did 
not specifically refer to the in-service evidence of a 
recurrence of synovitis in 1971.  However, the Board finds 
the examiner's overall determination to be sound.  In the 
February 1974 service entrance examination, two years after 
service, the examiner noted that the Veteran's lower 
extremities were normal.  Throughout this appeal, the Veteran 
has stated that he would be asympomatic for periods of years 
between "flare-ups."  However, multiple medical records, 
created since the Veteran's discharge from service, contain 
only a single diagnosis for synovitis, occurring in May 1987 
or more than 15 years post-service and approximately 16 years 
before the current diagnosis of minimal degenerative changes 
of the left knee is apparent.  Moreover, the May 2008 VA 
examiner provided a complete physical examination and 
reviewed the medical evidence prior to making his conclusion.  
Having completed his examination, the clinician diagnosed the 
Veteran with minimal degenerative joint disease of the left 
knee.  Following the examination and a review of the claims 
file, the examiner concluded that it was not at least as 
likely as not that the Veteran's left knee disorder was 
linked to any incident of service.  In explaining this 
opinion, the clinician observed that the current records and 
examination findings did not reveal any suggestion of 
synovitis.  Moreover, in explaining the Veteran's current 
knee disorder, the examiner indicated that the Veteran's 
former post-service profession was the more likely etiology 
of his minimal arthritis of the left knee.  Noting the 
thoroughness of the February 2009 examination, the review of 
the claims file, and the rationale provided, the Board finds 
the examiner's opinion to be of substantial probative value 
in the matter of whether the Veteran's left knee disorder is 
related to any incident of or finding recorded during 
service.  See Prejean v. West, 13 Vet. 444, 448 (2000).

Although the Veteran contends that the VA examiner was 
biased, the Board finds that the May 2008 examination was 
competent, non-speculative medical evidence according to 38 
C.F.R. § 3.159(a)(1), having been performed by a person 
qualified through education, training, or experience to offer 
medical diagnoses and opinions. As there is no competent 
medical opinion of record to refute the VA examiner's 
conclusions, and given the absence of any records of 
treatment until many years post-service, the Board must 
conclude that the preponderance of the evidence is against a 
nexus between the currently diagnosed minimal degenerative 
joint disease of the left knee and any incident of or finding 
recorded during service.  

The Board is has considered the Veteran's contention that he 
had recurrence of synovitis in 1975, three years after 
service, a claim he had not made previously to any examiner.  
However, he has not provided any contact information to allow 
the RO to attempt to obtain the putative evidence despite 
being advised to do so.  See 38 U.S.C.A. § 5103A.  Even 
assuming such an episode of synovitis, it occurred many years 
ago and the thorough May 2008 VA examination showed no 
synovitis or residuals of same.  

The Board also has considered the Veteran's assertions that 
his knee disorder is attributable to an in-service injury.  
However, he has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation of his current 
disability of the left knee, which is minimal degenerative 
arthritis.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Some elaboration on the lay evidence is warranted.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

In the Board's judgment, the veteran is competent to provide 
testimony as to having pain or swelling of his left knee.  
See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a 
veteran is competent to report symptoms because this requires 
only personal knowledge, not medical expertise, as it comes 
to him through his senses). However, he is not competent to 
provide an opinion as to the diagnosis of his left knee 
disability, which was made based on clinical and X-ray 
examinations, nor an opinion regarding the etiology of his 
arthritis of the left knee.  Jandreau, Layno, Espiritu, 
supra.  Simply stated, his opinion regarding the etiology of 
his minimal degenerative changes of the left knee lacks 
probative value; it does not constitute competent medical 
evidence.  Id.

The undersigned has fully considered the veteran's 
contentions.  The Federal Circuit has held that lay evidence 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements as in this case.  As noted above, following 
service, the record is devoid of contemporaneously recorded 
medical evidence of any complaints, clinical findings or test 
results indicative of a left knee disorder until 
approximately 15 years post-service and there is no further 
indication of a left knee disability until approximately 16 
years later.  Such gaps of time are, in itself, significant 
and they weigh against the veteran's claim.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint can be considered 
in service connection claims).  

In summation, the Board finds that the Veteran was treated 
for condromalacia and synovitis of the left knee during 
service.  The medical and X-ray evidence shows that he has a 
current left knee disability diagnosed as minimal 
degenerative joint disease.  However, there is no post-
service medical evidence of a left knee disorder until more 
than 15 years after service and the only competent opinion 
that addresses the question of whether there is a nexus 
between his current diagnosis of minimal degenerative joint 
disease of the left knee and any incident of or finding 
recorded during service weighs against the contended causal 
relationship. 

Doctrine of Reasonable Doubt.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claims for direct or presumptive service connection for 
the Veteran's left knee disorder.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the Veteran's appeal must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).









ORDER

New and material evidence having been received, the claim of 
service connection for a left knee disorder is reopened; the 
appeal is granted to this extent only.

Entitlement to service connection for a left knee disorder is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


